DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020; 11/05/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
frequent false precipitation” in claim 8 and proceeding dependent claims 9-14 is a relative term which renders the claim indefinite. The term “frequent false precipitation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the interest of compact prosecution, Examiner will interpret this limitation as a false precipitation.
Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 reads “grid location is great than the maximum”. The Office recommends replacing “great” with “greater”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleeman et al. (US-20170017014 hereinafter Kleeman) in view of Leeds et al. (US-20170351963 hereinafter Leeds).

1, Kleeman teaches A computer-implemented method providing improvements in agricultural science by improving sensor measurements of precipitation (Kleeman 0053 “improve estimates of precipitation ”), the method comprising: 
receiving one or more digital precipitation records comprising a plurality of digital data values representing precipitation amounts at a plurality of locations; receiving one or more digital forecast records comprising a plurality of digital data values representing precipitation forecasts at the plurality of locations (Kleeman 0032 “receiving, over a computer network, one or more digital precipitation records comprising a plurality of digital data values representing an occurrence of precipitation at a first plurality of locations”; 0041 “Communication component 130 may also be generally configured or programmed to receive requests for agronomic models 150 and weather forecasts 152”);
	 identifying, using the one or more digital precipitation records and the one or more digital forecast records, a plurality of forecast values for the plurality of locations (Kleeman 0038 “precipitation intensities 106, and is communicatively coupled to a weather computer 120 that is programmed or configured to generate agronomic models 150 and weather forecasts 152 . . . and precipitation intensities 106 for a plurality of locations”);
	 computing, based on the plurality of forecast values, a probability of precipitation at each of the plurality of locations (Kleeman 0012 “FIG. 4C depicts a third example graphical map that illustrates computer-implemented techniques of FITC expectation propagation” [expectation propagation corresponds to a forecast and as shown in the fig 4C, a plurality of locations are mapped and divided with a grid]);
	 determining that the probability of precipitation at a particular location is lower than a threshold probability; and in response to determining that the probability of precipitation at a particular location is lower than the threshold probability, (Kleeman 0075 “weather computing system 120 may determine that a maximum error for the probability of precipitation occurrence on a specific day may not exceed 4% to allow for an accurate weather forecast.”).
Kleeman does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Leeds teaches digitally storing data identifying the particular location as having received less precipitation than expected (Leeds 0112 “Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge or sensor providing weather data at the same or nearby location”; 0200 “the inverse cumulative distribution function is a function that determines for a given probability a certain value, from the generated normal probability distribution, that is less than or equal to the desired probability . . . For instance, the inverse cumulative distribution function may be used to determine the value at which all values less than or equal to the value have a 25% probability of being the adjusted rainfall value.”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify agronomic model precipitation system and method of Kleeman to include the confidence bounds estimation for rainfall adjustment method and system of Leeds.  One would have been motivated to do so in order to improve the accuracy of generated digital rainfall models (Leeds 0225).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Leeds merely teaches that it is well-known to incorporate the particular precipitation data comparison models.  Since both Kleeman and Leeds disclose similar precipitation analysis systems for agricultural applications, one of ordinary skill in the art would recognize that the combination of 

	Regarding claim 2, Kleeman in view of Leeds teach The computer-implemented method of Claim 1.
	 Leeds further teaches further comprising: inputting the digitally stored data identifying the particular location as having received less precipitation than expected into a digital agricultural model (Leeds 0116 “RMSECV can cross validate agronomic models by comparing predicted agronomic property values created by the agronomic model against historical agronomic property values collected and analyzed”);
	 using the digital agricultural model, generating one or more recommendations for agricultural management activities at the plurality of locations (Leeds 0064 “generation of recommendations and notifications”).

	Regarding claim 3, Kleeman in view of Leeds teach The computer-implemented method of Claim 1.
	 Kleeman further teaches further comprising: using the digitally stored data identifying the particular location as having received less precipitation than expected, generating a set of instructions for performing agricultural activities by one or more agricultural implements at the plurality of locations; performing, by the one or more agricultural implements, based on the set of instructions, a treatment to a portion of an agronomic field (Kleeman 0107 “agronomic model may contain recommendations based on agronomic factors such as crop recommendations, watering recommendations, planting recommendations, and harvesting recommendations”).

	Regarding claim 4, Kleeman in view of Leeds teach The computer-implemented method of Claim 1.
	 Kleeman in view of Leeds further teach wherein: the plurality of locations represent a plurality of grid locations, the plurality of grid locations being part of an agronomic field represented by a grid (Kleeman fig 4C);
	 computing a probability of precipitation at each of the plurality of locations comprises computing a probability of precipitation at each of the plurality of grid locations in the grid (Kleeman 0073 “occurrence estimation module updates the estimates for the probability of precipitation occurrence at each of coarse grid locations 424”);
	 determining that the probability of precipitation at a particular location is lower than a threshold probability comprises determining that the probability of precipitation at a particular grid location is lower than a threshold probability (Kleeman 0075 “weather computing system 120 may determine that a maximum error for the probability of precipitation occurrence on a specific day may not exceed 4% to allow for an accurate weather forecast. Occurrence estimation module 126 may determine that a coarse grid with one hundred and fifty nine locations is required to reduce the error to 4%. Occurrence estimation module may thus use a coarse grid with one hundred fifty nine locations to maximize computational efficiency while still meeting the accuracy requirements.”);
	 digitally storing data identifying the particular location as having received less precipitation than expected comprises digitally storing data identifying the particular grid location as having receive less precipitation than expected (Leeds 0112 “Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge or sensor providing weather data at the same or nearby .

	Regarding claim 5, Kleeman in view of Leeds teach The computer-implemented method of Claim 4.
Kleeman in view of Leeds further teach further comprising: determining one or more erroneous grid locations having a probability of precipitation that is lower than the probability of precipitation at adjacent grid locations (0065 “computing the probability of occurrence of precipitation at a first location causes updates to the data values representing the probability of precipitation occurrence at the gauge locations. FIG. 4B depicts updating the data values at the gauge locations based on the proposal at the first location. Map 410 graphically illustrates geographic positions of example locations that could be represented by data in database 136 or for which data has been received in the systems 102, 120. Map 410 contains proposal location 402, precipitation occurrence locations 404 and precipitation non-occurrence locations 406. Proposal location 402 contains a probability of precipitation occurrence determined in step 204 based on precipitation occurrence locations 404 and precipitation non-occurrence locations 406”; 0075 “computing system 120 may determine that a maximum error for the probability of precipitation occurrence on a specific day may not exceed 4% to allow for an accurate weather forecast. Occurrence estimation module 126 may determine that a coarse grid with one hundred and fifty nine locations is required to reduce the error to 4%”);
	 modifying the probability of precipitation at the one or more erroneous grid locations by averaging the probability of precipitation of the adjacent grid locations for each of the one or more erroneous grid locations (Leeds 0145 “radar-derived rainfall measurements represent an average value, {tilde over (w)}(s.sub.i), for a given pixel based upon the average value of the pixel and it's surrounding neighbors.”; 0199 “In an embodiment, a normal probability distribution is generated using the mean values of the adjusted rainfall values and variance values calculated from the prediction location covariance matrix” [variance values correspond to values of erroneous grid locations since a variance is a deviation from the mean. In view of the instant spec (0123), Examiner has taken adjacent to mean surrounding.]).
Regarding claim 15, Kleeman teaches An irrigation treatment system for providing improvements in agricultural science by optimizing irrigation treatment placements for testing in a field comprising a processor and main memory comprising instructions which, when executed, cause: receiving one or more digital precipitation records comprising a plurality of digital data values representing precipitation amounts at a plurality of locations; receiving one or more digital forecast records comprising a plurality of digital data values representing precipitation forecasts at the plurality of locations (Kleeman 0032 “receiving, over a computer network, one or more digital precipitation records comprising a plurality of digital data values representing an occurrence of precipitation at a first plurality of locations”; 0041 “Communication component 130 may also be generally configured or programmed to receive requests for agronomic models 150 and weather forecasts 152”);
	 identifying, using the one or more digital precipitation records and the one or more digital forecast records, a plurality of forecast values for the plurality of locations (Kleeman 0038 “precipitation intensities 106, and is communicatively coupled to a weather computer 120 that is ;
	 computing, based on the plurality of forecast values, a probability of precipitation at each of the plurality of locations (Kleeman 0012 “FIG. 4C depicts a third example graphical map that illustrates computer-implemented techniques of FITC expectation propagation” [expectation propagation corresponds to a forecast and as shown in the fig 4C, a plurality of locations are mapped and divided with a grid]);
	 determining that the probability of precipitation at a particular location is lower than a threshold probability; and in response to determining that the probability of precipitation at a particular location is lower than the threshold probability, (Kleeman 0075 “weather computing system 120 may determine that a maximum error for the probability of precipitation occurrence on a specific day may not exceed 4% to allow for an accurate weather forecast.”).
Kleeman does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Leeds teaches digitally storing data identifying the particular location as having received less precipitation than expected (Leeds 0112 “Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge or sensor providing weather data at the same or nearby location”; 0200 “the inverse cumulative distribution function is a function that determines for a given probability a certain value, from the generated normal probability distribution, that is less than or equal to the desired probability . . . For instance, the inverse cumulative distribution function may be used to determine the value at which all values less than or equal to the value have a 25% probability of being the adjusted rainfall value.”).


	Regarding claim 16, Kleeman in view of Leeds teach The irrigation treatment system of Claim 15.
Leeds further teaches the main memory further comprising instructions which, when executed, cause: inputting the digitally stored data identifying the particular location as having received less precipitation than expected into a digital agricultural model (Leeds 0112 “Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge or sensor providing weather data at the same or nearby location”; 0200 “the inverse cumulative distribution function is a function that determines for a given probability a certain value, from the generated normal probability distribution, that is less than or equal to the desired probability . . . For instance, the inverse cumulative distribution 
	 using the digital agricultural model, generating one or more recommendations for agricultural management activities at the plurality of locations, the one or more recommendations comprising irrigation recommendations for the plurality of locations (Leeds 0064 “generation of recommendations and notifications”).

	Regarding claim 17, Kleeman in view of Leeds teach The irrigation treatment system of Claim 15.
Kleeman further teaches further comprising one or more irrigation agricultural implements operating at the plurality of locations and the main memory further comprising instructions which, when executed, cause: using the digitally stored data identifying the particular location as having received less precipitation than expected, generating a set of instructions for performing irrigational agricultural activities by the one or more irrigational agricultural implements at the plurality of locations; performing, by the one or more irrigational agricultural implements, based on the set of instructions, an irrigation treatment to a portion of an agronomic field (Kleeman 0107 “agronomic model may contain recommendations based on agronomic factors such as crop recommendations, watering recommendations, planting recommendations, and harvesting recommendations”).

18, Kleeman in view of Leeds teach The irrigation treatment system of Claim 15.
Kleeman in view of Leeds further teaches wherein: the plurality of locations represent a plurality of grid locations, the plurality of grid locations being part of an agronomic field represented by a grid (Kleeman fig 4C [shows a plurality of grid locations]); 
	 computing a probability of precipitation at each of the plurality of locations comprise computing a probability of precipitation at each of the plurality of grid locations in the grid (Kleeman 0073 “occurrence estimation module updates the estimates for the probability of precipitation occurrence at each of coarse grid locations 424”);
	 determining that the probability of precipitation at a particular location is lower than a threshold probability comprises determining that the probability of precipitation at a particular grid location is lower than a threshold probability (Kleeman 0075 “weather computing system 120 may determine that a maximum error for the probability of precipitation occurrence on a specific day may not exceed 4% to allow for an accurate weather forecast. Occurrence estimation module 126 may determine that a coarse grid with one hundred and fifty nine locations is required to reduce the error to 4%. Occurrence estimation module may thus use a coarse grid with one hundred fifty nine locations to maximize computational efficiency while still meeting the accuracy requirements.”);
	 digitally storing data identifying the particular location as having received less precipitation than expected comprises digitally storing data identifying the particular grid location as having receive less precipitation than expected (Leeds 0112 “Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge or sensor providing weather data at the same or nearby location”; 0200 “the inverse cumulative distribution function is a function that determines for a given 

	Regarding claim 19, Kleeman in view of Leeds teach The irrigation treatment system of Claim 18.
 	Kleeman in view of Leeds further teach the main memory further comprising instructions which, when executed, cause: determining one or more erroneous grid locations having a probability of precipitation that is lower than the probability of precipitation at adjacent grid locations (Kleeman 0075 “weather computing system 120 may determine that a maximum error for the probability of precipitation occurrence on a specific day may not exceed 4% to allow for an accurate weather forecast.” [In view of the instant spec (0123), Examiner has taken adjacent to mean surrounding.]); 
modifying the probability of precipitation at the one or more erroneous grid locations by averaging the probability of precipitation of the adjacent grid locations for each of the one or more erroneous grid locations (Leeds 0145 “radar-derived rainfall measurements represent an average value, {tilde over (w)}(s.sub.i), for a given pixel based upon the average value of the pixel and it's surrounding neighbors.”; 0199 “In an embodiment, a normal probability distribution is generated using the mean values of the adjusted rainfall values and variance values calculated from the prediction location covariance matrix” [variance values correspond to values of erroneous grid locations since a variance is a deviation from the mean]).

(s) 6-7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleeman et al. (US-20170017014 hereinafter Kleeman) in view of Leeds et al. (US-20170351963 hereinafter Leeds) and in further view of Dail et al. (US-20160299255 hereinafter Dail).

	Regarding claim 6, Kleeman in view of Leeds teach The computer-implemented method of Claim 1.
Leeds further teaches wherein: each digital data value of the plurality of digital data values representing precipitation forecasts at the plurality of locations comprises estimations of precipitation at the plurality of locations at a plurality of lead times (Leeds 0212 “rain-gauge-to-radar data samples may be selected based upon observed data using one hour increments.” [The plurality of time increments correspond to a plurality of lead times]); 
each forecast value of the plurality of forecast values corresponds to a different lead time; computing a probability of precipitation at each of the plurality of locations comprises computing a probability of precipitation at each of the plurality of locations using a (Leeds 0245 “ Aggregation techniques for aggregating confidence bounds that represent different time periods ” [The different time periods correspond to lead times.]; 0246 “In an embodiment, confidence bounds aggregation instructions 182 provide instruction to the agricultural intelligence computer system 130 to generate an aggregation of confidence bounds as a summation of confidence bounds for selected time periods for specific geo-locations. Using a summation technique the lower and upper confidence bounds are calculated by summing the lower and upper confidence bounds from the set of confidence bounds for a specific geo-location over a specified time period. For example, a lower aggregated confidence bound for a 24-hour period may be calculated as the sum of the individual hourly lower confidence bounds calculated for that specific geo-location. An upper aggregated confidence bound for the 24-hour .
While Leeds teaches a confidence bound probability distribution, Kleeman in view of Leeds does not explicitly teach the confidence bound probability distribution is a weighted estimate. However, in a related field of endeavor, Dail teaches attaching weights to a number set (0073 below) and precipitation forecasts at the plurality of locations comprises estimations of precipitation at the plurality of locations at a plurality of lead times (Dail 0116 “calibration approach receives one or more accuracy ratings for different lead times”) and using a weighted estimate, the weighted estimate based on the plurality of lead times and the plurality of forecast values (Dail 0073 “weighted set of numbers that fit the probability distribution. For example, if a Gaussian distribution contains a mean of 10° C. and a standard deviation of 1° C., then the values between 9° C. and 11° C. would be weighted more heavily than the values below 9° C. and above 11° C”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify agronomic model precipitation system and method of Kleeman and the confidence bounds estimation for rainfall adjustment method and system of Leeds to include the weather forecast post-processing for agricultural intelligence computing system and method of Dail.  One would have been motivated to do so in order to improve weather forecasts (Dail 0031).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dail merely teaches that it is well-known to incorporate the particular weighing of distribution data.  Since both Kleeman in view of Leeds and Dail disclose similar precipitation analysis systems for agricultural applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been 

	Regarding claim 7, Kleeman in view of Leeds teach The computer-implemented method of Claim 1.
	 Kleeman further teaches wherein: receiving one or more digital forecast records comprising a plurality of digital data values representing precipitation forecasts at the plurality of locations comprises receiving digital forecast records from a first forecast source and a second forecast source, the first forecast source being different than the second forecast source (Kleeman 0051 “Precipitation server computer 102 may receive precipitation data from a plurality of sensors, devices, or computers at a plurality of locations.”);
identifying a plurality of forecast values for the plurality of locations comprises identifying a first plurality of forecast values for the plurality of locations based on the first forecast source and identifying a second plurality of forecast values for the plurality of locations based on the second forecast source (Kleeman 0051 “Precipitation server computer 102 may receive precipitation data from a plurality of sensors, devices, or computers at a plurality of locations.”);	 
Kleeman in view of leeds does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dail teaches computing a probability of precipitation at each of the plurality of locations comprises computing a combined probability of precipitation based on the combination of a first weighted value and the first plurality of forecast values and a second weighted value and the second plurality of forecast values (Dail 0061 “a single estimate for the probability distribution by combining all of the ensemble forecasts and using the derived quantities from the forecasts including the sample mean and sample standard deviation to create a mean and standard deviation for the distribution.”; 0073 “weighted set of numbers that fit the probability distribution. For example, if a Gaussian distribution contains a mean of 10° C. and a standard deviation of 1° C., then the values between 9° C. and 11° C. would be weighted more heavily than the values below 9° C. and above 11° C”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify agronomic model precipitation system and method of Kleeman and the confidence bounds estimation for rainfall adjustment method and system of Leeds to include the weather forecast post-processing for agricultural intelligence computing system and method of Dail.  One would have been motivated to do so in order to improve weather forecasts (Dail 0031).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dail merely teaches that it is well-known to incorporate the particular weighing of distribution data.  Since both Kleeman in view of Leeds and Dail disclose similar precipitation analysis systems for agricultural applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

20, Kleeman in view of Leeds teach The irrigation treatment system of Claim 15.
Leeds further teaches wherein: each digital data value of the plurality of digital data values representing precipitation forecasts at the plurality of locations comprises estimation of precipitation at the plurality of locations at a plurality of lead times; each forecast value of the plurality of forecast values corresponds to a different lead time (Leeds 0212 “rain-gauge-to-radar data samples may be selected based upon observed data using one hour increments.” [The plurality of time increments correspond to a plurality of lead times]);
	 computing a probability of precipitation at each of the plurality of locations comprises computing a probability of precipitation at each of the plurality of locations using a (Leeds 0245 “ Aggregation techniques for aggregating confidence bounds that represent different time periods ” [The different time periods correspond to lead times.]; 0246 “In an embodiment, confidence bounds aggregation instructions 182 provide instruction to the agricultural intelligence computer system 130 to generate an aggregation of confidence bounds as a summation of confidence bounds for selected time periods for specific geo-locations. Using a summation technique the lower and upper confidence bounds are calculated by summing the lower and upper confidence bounds from the set of confidence bounds for a specific geo-location over a specified time period. For example, a lower aggregated confidence bound for a 24-hour period may be calculated as the sum of the individual hourly lower confidence bounds calculated for that specific geo-location. An upper aggregated confidence bound for the 24-hour period for that specific geo-location may be calculated as the sum of the hourly upper confidence bounds calculated for that specific geo-location.”).
While Leeds teaches a confidence bound probability distribution, Kleeman in view of Leeds does not explicitly teach the confidence bound probability distribution is a weighted estimate. However, in a computing a probability of precipitation at each of the plurality of locations using a weighted estimate, the weighted estimate based on the plurality of lead times and the plurality of forecast values values (Dail 0073 “weighted set of numbers that fit the probability distribution. For example, if a Gaussian distribution contains a mean of 10° C. and a standard deviation of 1° C., then the values between 9° C. and 11° C. would be weighted more heavily than the values below 9° C. and above 11° C”; Dail 0116 “calibration approach receives one or more accuracy ratings for different lead times”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify agronomic model precipitation system and method of Kleeman and the confidence bounds estimation for rainfall adjustment method and system of Leeds to include the weather forecast post-processing for agricultural intelligence computing system and method of Dail.  One would have been motivated to do so in order to improve weather forecasts (Dail 0031).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dail merely teaches that it is well-known to incorporate the particular weighing of distribution data.  Since both Kleeman in view of Leeds and Dail disclose similar precipitation analysis systems for agricultural applications, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleeman et al. (US-20170017014 hereinafter Kleeman) in view of Dupree et al. (US-20070005249 hereinafter Dupree).

Regarding claim 8, Kleeman teaches A computer-implemented method providing improvements in agricultural science by improving sensor measurements of precipitation, the method comprising: receiving one or more digital precipitation records comprising a plurality of digital data values representing precipitation amounts at a plurality of locations; receiving one or more digital forecast records comprising a plurality of digital data values representing precipitation forecasts at the plurality of locations (Kleeman 0032 “receiving, over a computer network, one or more digital precipitation records comprising a plurality of digital data values representing an occurrence of precipitation at a first plurality of locations”; 0041 “Communication component 130 may also be generally configured or programmed to receive requests for agronomic models 150 and weather forecasts 152”);
	 identifying, using the one or more digital precipitation records and the one or more digital forecast records, a plurality of forecast values for the plurality of locations (Kleeman 0038 “precipitation intensities 106, and is communicatively coupled to a weather computer 120 that is programmed or configured to generate agronomic models 150 and weather forecasts 152 . . . and precipitation intensities 106 for a plurality of locations”);
	 determining that a particular location of the plurality of locations is a persistent clutter location, wherein a persistent clutter location is a location associated with frequent false precipitation readings; based on determining that the particular location is a persistent clutter location, generating a maximum precipitation value for the particular location using the plurality of forecast values; determining that a particular digital data value representing a precipitation value for the particular location is (Kleeman 0075 “weather computing system 120 may determine that a maximum error for the probability of precipitation occurrence on a specific day may not exceed 4% to allow for an accurate weather forecast . . . Occurrence estimation module 126 may then use the grid of two thousand six hundred and fifty three locations in order to maximize ;
	 and in response to determining that a particular digital data value is (Kleeman 0033 “updating the one or more probabilistic estimates of the occurrence of precipitation at the one or more other locations of the second plurality of locations based on the probabilistic estimate of the occurrence of precipitation at the subsequent location” [updating corresponds to replacing]).
While Kleeman discloses determining a maximum error for the probability of precipitation occurance on a specific day not exceeding a threshold and updating values, Kleeman does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dupree teaches determining that a particular digital data value representing a precipitation value for the particular location is greater than the maximum(Dupree 0048 “In particular, echo tops display data replace precipitation display data in regions where the precipitation display data exceeds a threshold value.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify agronomic model precipitation system and method of Kleeman to include the forecast generation system and method of Dupree.  One would have been motivated to do so in order to improved perception of the evolution of convective weather in the geographical area (Dupree 0028).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to 

	Regarding claim 9, Kleeman in view of Dupree teach The computer-implemented method of Claim 8.
Kleeman further teaches further comprising: inputting one or more particular digital data values into a digital agricultural model, the one or more particular digital data values comprising digital data values that have been replaced with a maximum precipitation value (Kleeman 0108 “Weather computing system 120 may also generate agronomic models 150 in response to receiving updated precipitation observations or in response to creating updated precipitation estimates”);
	 using the digital agricultural model, generating one or more recommendations for agricultural management activities at the plurality of locations (Kleeman 0107 “agronomic model may contain recommendations based on agronomic factors such as crop recommendations, watering recommendations, planting recommendations, and harvesting recommendations.”).

	Regarding claim 10, Kleeman in view of Dupree teach The computer-implemented method of Claim 8.
Kleeman further teaches further comprising: using one or more particular digital data values, generating a set of instructions for performing agricultural activities by one or more agricultural implements at the plurality of locations (Kleeman 0107 “agronomic model may contain ,
the one or more particular digital data values comprising digital data values that have been replaced with a maximum precipitation value ([See above in claim 8. Updating probabilistic corresponds to replacing precipitation values. In the example referenced by Kleeman the maximum error may not exceed a 4% limit and other computations are done in order to maximize the accuracy of the estimated precipitation corresponds to a maximum precipitation value.]);
	 performing, by the one or more agricultural implements, based on the set of instructions, a treatment to a portion of an agronomic field (See above Kleeman 0107 recommendations corresponds to a set of instructions for a treatment of a portion of an agronomic field.).

	Regarding claim 11, Kleeman in view of Dupree teach The computer-implemented method of Claim 8.
Kleeman further teaches wherein: the plurality of locations represent a plurality of grid locations, the plurality of grid locations being part of an agronomic field represented by a grid (Kleeman 0072 “FIG. 4C depicts an example graphical map that may illustrate the use of FITC expectation propagation. Points on the map represent data stored in the database. Map 420 contains proposal location 402, coarse grid 422, and coarse grid locations 424, which correspond to the inducing locations. In the embodiment depicted in FIG. 4C, coarse grid 422 is overlaid on map 420 to provide coarse grid locations 424. The grid 422 and locations 424 are represented in the system by stored digital data or using programming techniques that cause processing based upon the grid and locations. The probability of precipitation occurrence at each location is presumed to be dependent only on the probability of precipitation occurrence at each of the coarse grid locations 424.”);
	 determining that a particular location of the plurality of locations is a persistent clutter location comprises determining that a particular grid location of the grid is a persistent clutter location (Kleeman 0075 “ weather computing system 120 may determine that a maximum error for the probability of precipitation occurrence” [An error corresponds to a persistent clutter]; fig. 4c [shows the precipitation data in grid locations]);
	 generating a maximum precipitation value for the particular location using the plurality of forecast values comprises generating a maximum precipitation value for the particular grid location ([See Kleeman 0075 below. Updating probabilistic corresponds to replacing precipitation values. In the example referenced by Kleeman the maximum error may not exceed a 4% limit and other computations are done in order to maximize the accuracy of the estimated precipitation corresponds to a maximum precipitation value.]);
	 determining that a particular digital data value representing a precipitation value for the particular location is greater than the maximum precipitation value comprises determining that a particular digital data value representing a precipitation value for the particular grid location is great than the maximum precipitation value  (Kleeman 0075 “weather computing system 120 may determine that a maximum error for the probability of precipitation occurrence on a specific day may not exceed 4% to allow for an accurate weather forecast . . . Occurrence estimation module 126 may then use the grid of two thousand six hundred and fifty three locations in order to maximize the accuracy of the estimated precipitation occurrence field within the computational constraints.” [Maximizing the accuracy corresponds to generating a maximum precipitation value for the persistent clutter. The accuracy is related to the grid location. See fig. 4B 0065 “FIG. 4B depicts updating the data values at the gauge locations based on the proposal at the first location.”]).

12, Kleeman in view of Dupree teach The computer-implemented method of Claim 11.
Kleeman further teaches wherein determining that a particular digital data value representing a precipitation value for the particular location is greater than the maximum precipitation value further comprises determining that the particular grid location is an erroneous grid location having a probability of precipitation that is greater than the probability of precipitation at adjacent grid locations (Kleeman 0075 “weather computing system 120 may determine that a maximum error for the probability of precipitation occurrence on a specific day may not exceed 4% to allow for an accurate weather forecast . . . Occurrence estimation module 126 may then use the grid of two thousand six hundred and fifty three locations in order to maximize the accuracy of the estimated precipitation occurrence field within the computational constraints.” [Maximizing the accuracy corresponds to generating a maximum precipitation value for the persistent clutter. The accuracy is related to the grid location. See fig. 4B 0065 “FIG. 4B depicts updating the data values at the gauge locations based on the proposal at the first location.” In view of the instant spec (0123), Examiner has taken adjacent to mean surrounding.]).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleeman et al. (US-20170017014 hereinafter Kleeman) in view of Dupree et al. (US-20070005249 hereinafter Dupree) and in further view of Dail et al. (US-20160299255 hereinafter Dail).

13, Kleeman in view of Dupree teach The computer-implemented method of Claim 8.
Kleeman further teaches wherein: each digital data value of the plurality of digital data values representing precipitation forecasts at the plurality of locations comprises estimations of precipitation at the plurality of locations at a plurality of lead times; each forecast value of the plurality of forecast values corresponds to a different lead time (Kleeman 0069 “Thus, the above described method can be used to create precipitation occurrence fields that cover small periods of time such as hours or large periods of time such as months or years depending on the received data.” [the periods of time corresponds to a plurality of lead times.]);
	 determining that a particular location of the plurality of locations is a persistent clutter location comprises using a (Kleeman 0075 “ weather computing system 120 may determine that a maximum error for the probability of precipitation occurrence” [An error corresponds to a persistent clutter]; fig. 4c [shows the precipitation data in grid locations]).
Kleeman in view of Dupree does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dail teaches attaching weights to a number set (0073 below) and determining that a particular location of the plurality of locations is a persistent clutter location comprises using a (Dail 0073 “weighted set of numbers that fit the probability distribution. For example, if a Gaussian distribution contains a mean of 10° C. and a standard deviation of 1° C., then the values between 9° C. and 11° C. would be weighted more heavily than the values below 9° C. and above 11° C”; 0116 “calibration approach receives one or more accuracy ratings for different lead times”).


	Regarding claim 14, Kleeman in view of Dupree teach The computer-implemented method of Claim 8.
Kleeman further teaches wherein: receiving one or more digital forecast records comprising a plurality of digital data values representing precipitation forecasts at the plurality of locations comprises receiving digital forecast records from a first forecast source and a second forecast source, the first forecast source being different than the second forecast source  (Kleeman 0051 “Precipitation server computer 102 may receive precipitation data from a plurality of sensors, devices, or computers at a plurality of locations.”);
	 identifying a plurality of forecast values for the plurality of locations comprises identifying a first plurality of forecast values for the plurality of locations based on the first forecast source and identifying a second plurality of forecast values for the plurality of locations based on the second forecast source (Kleeman 0051 “Precipitation server computer 102 may receive precipitation data from a plurality of sensors, devices, or computers at a plurality of locations.”);	 determining that a particular location of the plurality of locations is a persistent clutter location (Kleeman 0075 “ weather computing system 120 may determine that a maximum error for the probability of precipitation occurrence” [An error corresponds to a persistent clutter]; fig. 4c [shows the precipitation data in grid locations]) 
Kleeman in view of Dupree does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dail teaches determining that a particular location of the plurality of locations is a persistent clutter location is further based on the combination of a first weighted value and the first plurality of forecast values and a second weighted value and the second plurality of forecast values (Dail 0061 “a single estimate for the probability distribution by combining all of the ensemble forecasts and using the derived quantities from the forecasts including the sample mean and sample standard deviation to create a mean and standard deviation for the distribution.”; 0073 “weighted set of numbers that fit the probability distribution. For example, if a Gaussian distribution contains a mean of 10° C. and a standard deviation of 1° C., then the values between 9° C. and 11° C. would be weighted more heavily than the values below 9° C. and above 11° C”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify agronomic model precipitation system and method of Kleeman and the forecast generation system and method of Dupree to include the weather forecast post-processing for agricultural intelligence computing system and method of Dail.  One would have been motivated to do so in order to improve weather forecasts (Dail 0031).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Pescarmona et al. (US-20190354873) discloses “Watershed hydrology analysis and management process and system with a network of weather stations and artificial drainage systems with artificial and natural reservoir management through locks and pumping stations. It evaluates potential hydrologic risk in each area and analyses the possible consequences of future precipitations using simulations. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648               

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648